By the Court :
The action below was brought by the administrator of the payee of a promissory note, against the makers, one ■of the latter being principal and the other surety. The principal made no defense; but the surety answered, setting up an alleged agreement between the principal and maker for an extension of the time of payment. The error assigned is, that the principal maker was admitted as a witness for the surety to prove the agreement. We think he was a competent witness, and that the court ■did not err in permitting him to testify.

Motion overruled.